Upon Rehearing.
Counsel, upon rehearing, while citing many cases from this and other states on the question of homestead, present, as leaders against our holding, Moseley v. Neville, 221 Ala. 429,129 So. 12, and Turner v. Turner, 107 Ala. 465, 18 So. 210, 54 Am. St. Rep. 110.
As to the case of Moseley v. Neville, supra, the majority opinion turned upon the burden of proof, that is, from aught appearing, the home upon the lot in question may have been worth $2,000, and that all of them may have been worth more than $2,000. In other words, the burden of proof was upon the claimant of the exemption to establish the same by proof which was not done.
In the Turner Case, the owner had a home some distance from and disconnected with the hotel, and said hotel was neither connected with the homestead nor used in connection therewith. *Page 14 
Here, we have three adjoining lots upon one of which was located the home, the aggregate not being worth over $2,000, and parts of the other two lots were, in a sense, used by the owner in connection with the homestead. Therefore, merely renting a part of the homestead did not destroy the right to claim same so long as the total did not exceed the limit as to value or area as fixed by law. Clark v. Bird, 158 Ala. 278,48 So. 359, 132 Am. St. Rep. 25, and cases there cited.
Our attention is called to the statement in the opinion that it was agreed that Henry Cade was the only heir of his mother. Upon re-examination of the record, we concede that the statement was perhaps too broad, as the agreement says the witnesses would so testify. This, however, is of little or no moment, as we do not think that Pat, the husband, was an heir of his wife within the terms of section 7920 of the Code.
We adhere to our former ruling, and the application for rehearing is overruled.
THOMAS, BROWN, and KNIGHT, JJ., concur.